          Case 1:18-cv-02929-RBW Document 64 Filed 04/20/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                      )
                                             )
                  Plaintiffs,                )
                                             )
        v.                                   )
                                             )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official             )
capacity as Secretary of Health and          )
Human Services,                              )
                                             )
                  Defendant.                 )
                                             )

      CONSENT MOTION FOR A ONE-DAY EXTENSION OF TIME TO FILE
   DEFENDANT’S MEMORANDUM IN OPPOSITION TO CLASS CERTIFICATION

        The Secretary of Health and Human Services respectfully requests a one-day extension—

until April 21, 2020—of his time to file a memorandum in opposition to class certification. In

editing this filing, which would otherwise be due today, undersigned counsel corrupted his table

of authorities, which cannot be repaired in time to meet this evening’s deadline. The Secretary

moves for this extension so that he may file a brief without erroneous tables. Plaintiffs consent

to this relief.



                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     MICHELLE BENNETT
                                                     Assistant Director, Federal Programs Branch

                                                     /s/ James Bickford
                                                     JAMES BICKFORD
                                                     Trial Attorney (N.Y. Bar No. 5163498)
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
         Case 1:18-cv-02929-RBW Document 64 Filed 04/20/20 Page 2 of 2



                                           1100 L Street, NW
                                           Washington, DC 20530
                                           James.Bickford@usdoj.gov
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

Date: April 20, 2020                       Counsel for Defendant




                                     -2-
